DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
Response to Amendment/Claim Status
Claims 1-5, 7, 9-18 and 20 are currently pending. Claims 1, 4, 5, 7, 16 and 20 have been amended. Claims 6, 8 and 19 were previously canceled. No new claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 9-15; 16, 17; and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0271283 A1-IDS presented prior art, hereafter Lee) in view of Yu et al (US 10,157,864 B1-prior art of record, hereafter Yu) and Su (US 2007/0200239 A1-IDS presented prior art).
Re claim 1, Lee discloses in FIG. 15 a semiconductor package (POP) comprising:
a connection member (RDL; ¶ [0017]; and see CM in inserted figure below) having a first (upper) surface and a second (lower) surface opposing each other in a stacking direction (vertically) of the semiconductor package (POP; ¶ [0041]) and including an insulating member (layer laminate 140; ¶ [0018] and [0037]) and a plurality 
of redistribution layers (162; ¶ [0021] and [0037]; and see RDL 1/RDL 3 in inserted figure below) disposed on different levels (at different heights) in the insulating member (140) in the stacking direction (vertically), the plurality of redistribution layers (RDL 1/RDL 3) having a plurality of wiring patterns (see WP 1/WP 3 in inserted figure below) adjacent to the second (lower) surface and a plurality of redistribution vias (162A; ¶ [0021] and [0037]; and see RV 1/RV 3 in inserted figure below) connected (electrically and physically) to the plurality of wiring patterns (WP 1/WP 3), respectively;
an integrated circuit (100; ¶ [0012]) disposed on the first (upper) surface of the connection member (RDL/CM) and having connection pads (110; ¶ [0012]) connected (electrically and physically; ¶ [0017]) to the plurality of redistribution layers (RDL 1/RDL 3);
an encapsulant (system DI/130; ¶ [0010] and [0015]) disposed on the first (upper) surface of the connection member (RDL/CM) and encapsulating (covering) the integrated circuit (100);
an insulation layer (topmost unlabeled layer under 170/172; ¶ [0037]; and see IL in inserted figure below) disposed on the second (lower) surface of the connection member (RDL/CM);
a plurality of underbump metallurgy (UBM) pads (left 170/right 170; ¶ [0037]; and see UP 1/UP 2 in inserted figure below) disposed on the insulation layer (IL); and
a plurality of UBM vias (of 170; and see UV 1/UV 2 in inserted figure below) connecting (electrically and physically; ¶ [0037]) the plurality of UBM pads (UP 1/UP 2) to the plurality of wiring patterns (WP 1/WP 3) through the insulation layer (IL),
wherein overlapping redistribution vias are redistribution vias (RV 1/RV 3) that 
overlap corresponding UBM pads (left/right 170) of the plurality of UBM pads (left/
right 170) in the stacking direction (vertically) such that a center axis (see CAV in 
inserted figure below) of each of the overlapping redistribution vias (RV 1/RV 3) is 
offset (shifted) from a center axis (see CAP in inserted figure below) of each of the 
corresponding UBM pads (left/right 170), and none of the overlapping redistribution 
vias (RV 1/RV 3) overlap (do not overlay/cover) corresponding UBM vias (UV 1/UV 2) of the corresponding UBM pads (left/right 170) in the stacking direction (up-down), and
wherein each of the plurality of UBM vias (UV 1/UV 2) has a first width (length) in a first direction (left-to-right) referring to a diameter direction (left-to-right) of the 
corresponding UBM pad (left/right 170) passing through the center axis (CAV) of the 
overlapping redistribution via (RV 1/RV 3) and a second width (length) in a second 
direction perpendicular (normal) to the first direction (left-to-right).

	For the record, each redistribution layer (RDL 1/RDL 2/RDL 3) has an associated redistribution via. However, the claim language specifies an overlapping redistribution via as a via, which is offset (shifted) from a center axis 
of each of the corresponding UBM pads (left/right 170). Only redistribution vias (RV 1 and RV 3) satisfies these conditions as discussed above and pictorially below.   

    PNG
    media_image1.png
    854
    738
    media_image1.png
    Greyscale

	Further for the record, the inserted figure (annotated FIG. 15 of Lee) depicts: a connection member (CM) comprising redistribution layers (RDL 1/RDL 2/RDL 3) disposed at different levels in an insulation member (140), where RDL 1/RDL 3 have vias RV 1/RV 3 and wiring patterns WP 1/WP 3. UBM pads (UP 1/UP 2) are electrically connected to RDL 1/RDL 3 at WP 1/WP 3 by UBM vias UV 1/UV 2. Portions of RV 1/RV 3 overlap UP 1/UP 2 (see downward arrows from RV 1/RV 3 to UP 1/UP 2), with no part of UV 1/UV 2 overlapped with RV 1/RV 3. Lastly, only redistribution vias (RV 1 and RV 3) satisfies the conditions of an overlapping redistribution via, a via which is offset (shifted) from a center axis of each of the
 corresponding UBM pads (left/right 170). 

A.	Lee fails to disclose a semiconductor chip disposed on the first (upper) surface of the connection member (RDL/CM) and having connection pads connected to the plurality of redistribution layers (RDL 1/RDL 3); the encapsulant (DI/130) encapsulating the semiconductor chip; and wherein each of the plurality of wiring patterns (WP 1/ WP 3) has a thickness of 0.5µm to 15µm; and the second width (length) is greater than the first width (length).

However,
Yu discloses in FIGS. 2I and 6 a semiconductor package (50a) comprising:
a wiring pattern (36b/38b; col. 8, line 66 – col. 9, line 10) adjacent to the second (lower) surface and a redistribution via (36a/38a; col. 8, line 66 – col. 9, line 10) connected to the wiring pattern (36b/38b);
a semiconductor chip (25; col. 2, lines 30-56) disposed on the first (upper) surface of the connection member (40) and having connection pads (18/21; col. 2, lines 30-41) connected to the redistribution vias (36a/38a);
an encapsulant (23; col. 2, lines 30-41) encapsulating the semiconductor chip (25); and
wherein the wiring pattern (36b/38b) has a thickness of 0.5 µm to15 µm (1 µm to 3 µm; col. 5, lines 14-20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee to use semiconductor chips as the integrated circuits, and to form the wiring patterns to have a thickness of 0.5 µm to15 µm, as disclosed by Yu, to form smaller ASIC-based packaged devices (Yu; col. 1, lines 5-17 and col. 2, lines 30-55).

B.	Lee and Yu fails to disclose the second width (length) is greater than the first width (length).
However,
Su discloses in FIG. 2A (with references to FIG. 2B) a semiconductor package comprising: a redistribution via (at 221B; ¶ [0017], wherein the redistribution via has a circular cross section (¶ [0017]); and a UBM via (at 241A; ¶ [0019]), the UBM via has a semicircular cross section (C- or D-shaped; ¶ [0019]) a first width in a first direction (line 2B-2B in FIG. 2A) referring to a diameter direction (center line) of a corresponding UBM 
pad (260; ¶ [0021]) passing through the center axis (line 2B-2B in FIG. 2A) of an overlapping redistribution via (221B; ¶ [0017]) and a second width (length) in a second 
direction perpendicular (normal) to the first direction (260; ¶ [0021]), and the second width (length) is greater than the first width (length).
Thus, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to form the redistribution via of Lee to have 

a circular cross section, and the UBM via of Lee to have a semicircular as disclosed by 

Su, such that the UBM via has a second width greater than the first width to form contact points with reduced breaks (failures) resulting from stress (Su; ¶ [0004]-
[0006]).

Re claim 4, Lee and Su discloses the semiconductor package of claim 1, wherein in plan view, an area (width) of the UBM via (UV 1/UV 2 of 170) is greater (wider; see inserted figure above; and FIG. 2A of Su) than that of the overlapping redistribution via (RV 1/RV 3) as part of the contact points discussed for claim 1.

Re claim 7, Lee and Su discloses the semiconductor package of claim 1, wherein, in plan view, the redistribution via (221 of Su) has a circular shape (FIG. 2A), and the UBM via (241 of Su) has a semicircular (C- or D), trapezoidal, or rectangular shape as part of the contact points discussed for claim 1.

Re claim 9, Lee discloses the semiconductor package of claim 1, wherein the plurality (two) of redistribution layers (RDL 1/RDL 3) are disposed on different levels of the insulating member (laminate 140) in the stacking (vertical) direction.

Re claim 10, Yu discloses the semiconductor package of claim 1, wherein the plurality redistribution layers (162) includes a first redistribution layer (RDL 1), a second redistribution layer (RDL 2), and a third redistribution layer (RDL 3) each disposed (stacked) on different levels of the insulating member (laminate 140) in the stacking (vertical) direction, and the third redistribution layer is disposed to be adjacent to the second (lower) surface and includes a wiring pattern (WP 3) having a redistribution pad (point of contact for UV 1/UV 2; see inserted figure above).

Re claims 11-15, Lee and Yu discloses the semiconductor package of claim 1, further comprising a support member (130’; ¶ [0017]) structure disposed on the first (upper) surface of the connection member (RDL/CM) and having a cavity (space in 130’) in which the semiconductor chip (25 of Yu) is accommodated; wherein the support member (130’) has a wiring structure (TV; ¶ [0017]) that connects upper (top) and lower (bottom) surfaces of the support member (130’) to each other, and the wiring structure (TV) is connected (physically and electrically; ¶ [0037]-[0038]) to at least one redistribution layer (RDL 1/RDL 2/RDL 3) of the connection member (RDL/CM); wherein the support member (130’) includes one or more dielectric layers (insulating material; ¶ [0015]) and one or more wiring layers (150/180; ¶ [0019] and [0040]) each disposed on opposite (top/bottom) surfaces of the one or more dielectric layers (insulating material), and the one or more wiring layers (150/180) are electrically connected to the connection pads (110 of Lee) of the semiconductor chip (25 of Yu); wherein the one or more wiring layers (150/180) are electrically connected to each other through one or more vias (openings in 130’ for TV; ¶ [0015]) each penetrating through the one or more dielectric layers (insulating material); and wherein a lower (bottom) surface of a bottommost wiring layer (150) among the one or more wiring layers (150/180) is disposed on a level lower (below), in the stacking (vertical) direction, than a lower (bottom) surface of the connection pads (110) of the semiconductor chip (25) as part of the formation of ASIC-based packaged devices discussed for claim 1.

Re claim 16, Lee discloses in FIG. 15 a semiconductor package (POP) comprising:
a connection member (RDL; ¶ [0017]; and see CM in inserted figure above) 
having a first (upper) surface and a second (lower) surface opposing each other in a stacking direction (up-down) of the semiconductor package (POP; ¶ [0041]) and including an insulating member (layer laminate 140; ¶ [0018] and [0037]) and a plurality 
of redistribution layers (162; ¶ [0021] and [0037]; and see RDL 1/RDL 3 in inserted figure above) disposed on different levels (stacked alternately; ¶ [0037]) in the insulating member (laminate 140) in the stacking direction (up-down), the plurality of redistribution 
layers (RDL 1/RDL 3) having a plurality of wiring patterns (see WP 1/WP 3 in inserted figure above) adjacent to the second (lower) surface and a plurality of redistribution 
vias (162A; ¶ [0021] and [0037]; and see RV 1/RV 3 in inserted figure above) connected (electrically and physically) to the plurality of wiring patterns (WP 1/WP 3), respectively, each of the plurality of wiring patterns (WP 1/WP 3) having a thickness (vertical extension) and a redistribution via (RV 1/RV 3) of the plurality of redistribution vias (RV 1/RV 3) connecting (electrically and physically) the wiring pattern (WP 1/ WP 3), and the plurality of redistribution layers (162) including at least a first redistribution layer (RDL 1) adjacent to the first (upper) surface and a second redistribution layer (RDL 3) adjacent to the second (lower) surface;
an integrated circuit (100; ¶ [0012]) disposed on the first (upper) surface of the connection member (RDL/CM) and having connection pads (110; ¶ [0012]) connected (electrically and physically; ¶ [0017]) to the plurality of redistribution layers (RDL 1/RDL 3);
an encapsulant (system DI/130; ¶ [0010] and [0015]) disposed on the first (upper) surface of the connection member (RDL/CM) and encapsulating (covering) the integrated circuit (100);
an insulation layer (topmost unlabeled layer under 170/172; ¶ [0037]; and see IL in inserted figure above) disposed on the second (lower) surface of the connection member (RDL/CM);
a plurality of underbump metallurgy (UBM) pads (left 170/right 170; ¶ [0037]; and see UP 1/UP 2 in inserted figure above) disposed on the insulation layer (IL); and
a plurality of UBM vias (of 170; and see UV 1/UV 2 in inserted figure above) connecting (electrically and physically; ¶ [0037]) the plurality of wiring patterns (WP 1/WP 3) to the plurality of UBM pads (UP 1/UP 2) through the insulation layer (IL),
wherein overlapping redistribution vias are redistribution vias (RV 1/RV 3) that 
overlap corresponding UBM pads (left/right 170) of the plurality of UBM pads (left/
right 170) in the stacking direction (vertically) such that a center axis (see CAV in 
inserted figure above) of each of the overlapping redistribution vias (RV 1/RV 3) is 
offset (shifted) from a center axis (see CAP in inserted figure below) of each of the 
corresponding UBM pads (left/right 170), and none of the overlapping redistribution 
vias (RV 1/RV 3) overlap (do not overlay/cover) corresponding UBM vias (UV 1/UV 2) of the corresponding UBM pads (left/right 170) in the stacking direction (up-down),
wherein the UBM vias (UV 1/UV 2) has a first width (length) in a first direction 
(left-to-right) referring to a diameter direction (left-to-right) of the corresponding UBM 
pad (left/right 170) passing through the center axis (CAV) of the overlapping 
redistribution via (RV 1/RV 3) and a second width (length) in a second direction 
perpendicular (normal) to the first direction (left-to-right).

A.	Lee fails to discloses each of the plurality of wiring patterns (WP 1/WP 3) having a thickness of 0.5µm~15µm; a semiconductor chip disposed on the first surface of the connection member and having connection pads connected to the plurality of 
redistribution layers (RDL 1/RDL 3); the encapsulant (DI/130) encapsulating the semiconductor chip; and the second width (length) is greater than the first width (length).

However,
Yu discloses in FIGS. 2I and 6 a semiconductor package (50a) comprising:
a wiring pattern (36b/38b; col. 8, line 66 – col. 9, line 10) adjacent to the second (lower) surface and a redistribution via (36a/38a; col. 8, line 66 – col. 9, line 10) connected to the wiring pattern (36b/38b);
a semiconductor chip (25; col. 2, lines 30-56) disposed on the first (upper) surface of the connection member (40) and having connection pads (18/21; col. 2, lines 30-41) connected to the redistribution vias (36a/38a);
an encapsulant (23; col. 2, lines 30-41) encapsulating the semiconductor chip (25); and
wherein the wiring pattern (36b/38b) has a thickness of 0.5 µm to15 µm (1 µm to 3 µm; col. 5, lines 14-20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee to use semiconductor chips as the integrated circuits, and to form the wiring patterns to have a thickness of 0.5 µm to15 µm, as disclosed by Yu, to form smaller ASIC-based packaged devices (Yu; col. 1, lines 5-17 and col. 2, lines 30-55).  
B.	Lee and Yu fails to disclose the second width (length) is greater than the first width (length).
However,
Su discloses in FIG. 2A (with references to FIG. 2B) a semiconductor package comprising: a redistribution via (at 221B; ¶ [0017], wherein the redistribution via has a circular cross section (¶ [0017]); and a UBM via (at 241A; ¶ [0019]), the UBM via has a semicircular cross section (C- or D-shaped; ¶ [0019]) a first width in a first direction (line 2B-2B in FIG. 2A) referring to a diameter direction (center line) of a corresponding UBM 
pad (260; ¶ [0021]) passing through the center axis (line 2B-2B in FIG. 2A) of an overlapping redistribution via (221B; ¶ [0017]) and a second width (length) in a second 
direction perpendicular (normal) to the first direction (260; ¶ [0021]), and the second width (length) is greater than the first width (length).
Thus, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to form the redistribution via of Lee to have 

a circular cross section, and the UBM via of Lee to have a semicircular as disclosed by 

Su, such that the UBM via has a second width greater than the first width to form contact points with reduced breaks (failures) resulting from stress (Su; ¶ [0004]-
[0006]).

Re claim 17, Lee discloses the semiconductor package of claim 16, wherein the plurality of redistribution layers (162) further include at least one redistribution layer (RDL 2; see inserted figure above) additionally disposed between the first redistribution layer (RDL 1) and the second redistribution layer (RDL 3).

Re claim 20, Lee discloses in FIG. 15 a semiconductor package (POP) comprising:
an insulating member (layer laminate 140; ¶ [0018] and [0037]) having a first (upper) surface and a second (lower) surface opposing each other;
a plurality of redistribution layers (162; ¶ [0021] and [0037]; and see RDL 1/RDL 3 in inserted figure above) disposed on different levels (stacked alternately; ¶ [0037]) in the insulating member (laminate 140) in the stacking direction (up-down), the 
plurality of redistribution layers (RDL 1/RDL 3) having a plurality of wiring patterns (see WP 1/WP 3 in inserted figure above) adjacent to the second (lower) surface and a plurality of redistribution vias (162A; ¶ [0021] and [0037]; and see RV 1/RV 3 in inserted figure above) connected (electrically and physically) to the plurality of wiring patterns (WP 1/WP 3), respectively, each of the plurality of wiring patterns (WP 1/WP 3) having a thickness (vertical extension) and a redistribution via (RV 1/RV 3) of the plurality of redistribution vias (RV 1/RV 3) connecting (electrically and physically) the wiring pattern (WP 1/ WP 3), and the plurality of redistribution layers (162) including at least a first redistribution layer (RDL 1) adjacent to the first (upper) surface and a second redistribution layer (RDL 3) adjacent to the second (lower) surface;
an integrated circuit (100; ¶ [0012]) disposed on the first (upper) surface of the connection member (RDL/CM) and having connection pads (110; ¶ [0012]) connected (electrically and physically; ¶ [0017]) to the plurality of redistribution layers (RDL 1/RDL 3);
an encapsulant (system DI/130; ¶ [0010] and [0015]) disposed on the first (upper) surface of the connection member (RDL/CM) and encapsulating (covering) the integrated circuit (100);
an insulation layer (topmost unlabeled layer under 170/172; ¶ [0037]; and see IL in inserted figure above) disposed on the second (lower) surface of the connection member (RDL/CM);
a plurality of underbump metallurgy (UBM) pads (left 170/right 170; ¶ [0037]; and see UP 1/UP 2 in inserted figure above) disposed on the insulation layer (IL); and
a plurality of UBM vias (of 170; and see UV 1/UV 2 in inserted figure above) connecting (electrically and physically; ¶ [0037]) the plurality of wiring patterns (WP 1/WP 3) to the plurality of UBM pads (UP 1/UP 2) through the insulation layer (IL),
wherein overlapping redistribution vias are redistribution vias (RV 1/RV 3) that 
overlap corresponding UBM pads (left/right 170) of the plurality of UBM pads (left/
right 170) in the stacking direction (vertically) such that a center axis (see CAV in 
inserted figure above) of each of the overlapping redistribution vias (RV 1/RV 3) is 
offset (shifted) from a center axis (see CAP in inserted figure below) of each of the 
corresponding UBM pads (left/right 170), and none of the overlapping redistribution 
vias (RV 1/RV 3) overlap (do not overlay/cover) corresponding UBM vias (UV 1/UV 2) of the corresponding UBM pads (left/right 170) in the stacking direction (up-down),
wherein the UBM vias (UV 1/UV 2) has a first width (length) in a first direction 
(left-to-right) referring to a diameter direction (left-to-right) of the corresponding UBM 
pad (left/right 170) passing through the center axis (CAV) of the overlapping 
redistribution via (RV 1/RV 3) and a second width (length) in a second direction 
perpendicular (normal) to the first direction (left-to-right).

A.	Lee fails to discloses each of the plurality of wiring patterns having a thickness of 0.5µm~15µm; a semiconductor chip disposed on the first surface of the connection member and having connection pads connected to the plurality of 
redistribution layers; the encapsulant (DI/130) encapsulating the semiconductor chip; and the second width (length) is greater than the first width (length).

However,
Yu discloses in FIGS. 2I and 6 a semiconductor package (50a) comprising:
a wiring pattern (36b/38b; col. 8, line 66 – col. 9, line 10) adjacent to the second (lower) surface and a redistribution via (36a/38a; col. 8, line 66 – col. 9, line 10) connected to the wiring pattern (36b/38b);
a semiconductor chip (25; col. 2, lines 30-56) disposed on the first (upper) surface of the connection member (40) and having connection pads (18/21; col. 2, lines 30-41) connected to the redistribution vias (36a/38a);
an encapsulant (23; col. 2, lines 30-41) encapsulating the semiconductor chip (25); and
wherein the wiring pattern (36b/38b) has a thickness of 0.5 µm to15 µm (1 µm to 3 µm; col. 5, lines 14-20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee to use semiconductor chips as the integrated circuits, and to form the wiring patterns to have a thickness of 0.5 µm to15 µm, as disclosed by Yu, to form smaller ASIC-based packaged devices (Yu; col. 1, lines 5-17 and col. 2, lines 30-55).  
B.	Lee and Yu fails to disclose the second width (length) is greater than the first width (length).
However,
Su discloses in FIG. 2A (with references to FIG. 2B) a semiconductor package comprising: a redistribution via (at 221B; ¶ [0017], wherein the redistribution via has a circular cross section (¶ [0017]); and a UBM via (at 241A; ¶ [0019]), the UBM via has a semicircular cross section (C- or D-shaped; ¶ [0019]) a first width in a first direction (line 2B-2B in FIG. 2A) referring to a diameter direction (center line) of a corresponding UBM 
pad (260; ¶ [0021]) passing through the center axis (line 2B-2B in FIG. 2A) of an overlapping redistribution via (221B; ¶ [0017]) and a second width (length) in a second 
direction perpendicular (normal) to the first direction (260; ¶ [0021]), and the second width (length) is greater than the first width (length).
Thus, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to form the redistribution via of Lee to have 

a circular cross section, and the UBM via of Lee to have a semicircular as disclosed by 

Su, such that the UBM via has a second width greater than the first width to form contact points with reduced breaks (failures) resulting from stress (Su; ¶ [0004]-
[0006]).

Claims 2, 3; and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yu and Su as applied to claim 1 above, and further in view of HUNT et al (US 2018/0047571 A1-IDS presented prior art, hereafter Hunt) and Nguyen et al (US 2005/0039154 A1-prior art of record, hereafter Nguyen).
Re claim 2, Lee and Yu and Su discloses the semiconductor package of claim 1, wherein a diameter, D1, of the redistribution vias ranges from 10 µm to 15 µm (Yu: col. 16, lines 8-31).
But, fails to disclose wherein D1 < W1 < (D2/2) + (d-D1/2) in which W1 is a width of the UBM via (UV 1/UV 2 of Lee) defined in the diameter direction (left-to-right) of the corresponding UBM pad (UP 1/UP 2 of Lee) passing through the center axis (CAV) of the overlapping redistribution via (RV 1/RV 3), D1 and D2 are, respectively, the diameter of the overlapping redistribution via (RV 1/RV 3) and a diameter of the corresponding UBM pad (UP 1/UP 2), and d is a shortest distance from the center axis (mid-point of diameter) of the overlapping redistribution via (RV 1/RV 3) to the UBM via (UV 1/UV 2).

However,
A.	Hunt discloses in FIG. 1 (with references to FIGS. 5-7 and 20-23) a semiconductor package comprising: multiple redistribution vias (1026 portion 1026a at 1024o/1034 portion 1034a at 1032o; ¶ [0072]; [0074]-[0075] and [0078]) and a UBM via (1038 portion at 1038o; ¶ [0095]), wherein a dimension (l) of the redistribution via is 8-15 um (¶ [0078]); and wherein a width of the UBM via (1038) is 8-15 um (l”; ¶ [0078]), and a dimension (W9) of the UBM pad is 8-15 um or more (greater than l”; ¶ [0098]).
And,
B.	Nguyen discloses in FIGS. 5 and 6 a semiconductor package comprising: redistribution layer wirings (404; ¶ [0042]) having a shortest distance, d, from a center axis (mid-point of diameter) of a redistribution via (406 of 102; ¶ [0042]) to a UBM via (406 of 103; ¶ [0042]) of exceeding 30 µm (¶ [0044] and [0049]).
Thus, based on the dimensions of the redistribution via of Lee and the UBM via disclosed by Hunt and the shortest distance, d, from a center axis (mid-point of diameter) of a redistribution via to a UBM via of Nguyen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the redistribution via and the UBM via of Lee such that the relationship D1 < W1 < ((D2/2) + (d-D1/2)) is satisfied when D1 (Yu): 10-11 µm, W1 (Hunt): 12-15 µm, d (Nguyen): 30 µm) through routine experimentation (see MPEP 2144.05) to form redistribution vias with densely packed contact points (Hunt; ¶ [0097); and redistribution wiring capable of carrying large currents (Nguyen; ¶ [0049]).

Re claims 3; and 18, Lee and Yu and Su and Hunt and Nguyen discloses the semiconductor package of claim 1, wherein the shortest distance (exceeding 30 µm; Nguyen: ¶ [0049]) from the center axis of the overlapping redistribution via (RV 1/RV 3 of Lee) to the UBM via (UV 1/UV 2 of Lee) is 1.5 times or more (2-3 times: ratios 30/15 and 30/10) a diameter (10-15 µm; Yu: col. 16, lines 8-31) of the (overlapping) redistribution via (RV 1/RV 3).
Thus, based on the dimensions of the redistribution via of Lee and the UBM via disclosed by Hunt and the shortest distance, d, from a center axis (mid-point of diameter) of a redistribution via to a UBM via of Nguyen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the redistribution via and the UBM via of Lee such that the shortest distance from the center axis of the (overlapping) redistribution via to the UBM via is 1.5 times or more a diameter of the redistribution via through routine experimentation (see MPEP 2144.05) to form redistribution vias with densely packed contact points (Hunt; ¶ [0097); and redistribution wiring capable of carrying large currents (Nguyen; ¶ [0049]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yu and Su as applied to claim 1 above, and further in view of HUNT et al (US 2018/0047571 A1-IDS presented prior art, hereafter Hunt).
Re claim 5, Lee and Yu and Su discloses the semiconductor package of claim 1.
But, does not disclose wherein a cross-sectional area of the UBM via (UV 1/UV 2 of Lee) is 30% or more of an area of the corresponding UBM pad (UP 1/UP 2 of Lee).

However,
Hunt discloses in FIG. 1 (with references to FIGS. 5-7 and 20-23) a semiconductor package comprising: a UBM via (1038 portion at 1038o; ¶ [0095]), wherein a width of the UBM via (1038) is 2.67-15 um (l”, W8 and W9; ¶ [0078]), and a dimension (W9) of the UBM pad is 8-15 um or more (greater than l”; ¶ [0098]).
Thus, based on the dimensions of the UBM via disclosed by Hunt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form through routine experimentation (see MPEP 2144.05) the UBM via of Lee such that a cross-sectional area of the UBM via is 30% or more of an area of the corresponding UBM pad to form UBM vias connected to redistribution vias with densely packed contact points (Hunt; ¶ [0097).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 20 have been considered but are moot because the new ground of rejection does not rely on the reference or reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the record, all of the redistribution vias of Lee overlap with some portion a corresponding UBM metallurgy (e.g. part of the pad or the via). 
However, the applicant’s claims have specified that an overlapping redistribution via is on that that overlaps a corresponding UBM pad of the 
plurality of UBM pads in the stacking direction such that a center axis of each of 
the overlapping redistribution vias is offset (shifted) from a center axis of each of 
the corresponding UBM pads.
Based on that specificity, the only qualifying redistribution vias are RV 1 and RV 3 as depicted in the inserted figure above. Thus, rendering the applicant’s arguments regarding the center axis of redistribution vias aligned with the center axis of a UBM via of a corresponding UBM pad moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/           Examiner, Art Unit 2892